Order filed September 23, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00607-CR
                                  ____________

                    BRANDON RAY MORGAN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 338th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1419351

                           ABATEMENT ORDER

      This is an appeal from appellant’s murder conviction. On July 21, 2014, the
trial court sentenced appellant to life in prison. Appellant was represented by
Franklin Bynum of the Harris County Public Defender’s Office at trial, and
counsel requested the trial court appoint him to continue representing appellant on
appeal. The trial court signed an order on July 21, 2014, appointing Franklin
Bynum as appellate counsel, but the order appears to reflect that Bynum was
employed by the Public Defender’s Office at the time.
        On August 25, 2014, appellant’s motion to substitute counsel was filed in
this court. In the motion, appellant asks that Franklin Bynum be substituted as lead
counsel on appeal in place of the Public Defender’s Office. The motion states that
it is agreed to by the Public Defender’s Office and appellant, and the motion
contains signatures of both. The State has not filed a response in opposition to the
motion.

        We abate the appeal and remand the cause to the trial court for the judge of the
338th District Court to rule on appellant’s request to substitute counsel and conduct any
hearing that the court deems necessary. See Tex. Crim. Proc. Code art. 26.04 (setting out
procedures for appointing counsel for indigent defendants). The court shall reduce its
ruling to a written order and direct the trial clerk to include the order in a supplemental
clerk’s record. If a hearing is held, the judge shall see that a record of the hearing is made
and shall order the trial clerk to forward a record of the hearing along with the
supplemental clerk’s record containing the court’s order to the clerk of this court. These
supplemental records shall be filed with the clerk of this court on or before October 10,
2014.

        The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the supplemental
record is filed in this court. The court will also consider an appropriate motion to reinstate
the appeal filed by either party, or the court may reinstate the appeal on its own motion.



                                       PER CURIAM